Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For example,  it is not understood how the specifications can be “set” on line 36, how the impedance can be “chosen” on line 38 and the section can be “optimized” on line 44 as recited claim 8 since the present drawings do not show the means for setting, choosing and optimizing  and the present specification does not clearly disclose how these means can perform the recited function. Correction or clarification is required.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the description is incomplete because the first side  and the second side  do not have a structural relationship with the nodes. Thus, the claimed network may not perform the recited function. The recitation of the limitation: “wherein . . . . length” on lines 23-33   is unclear and confusing, as such indefinite. For example, it is unclear how the first circuit and the second circuit can comprise only the “line sections”, what the circuits are and how this limitation is read on the preferred embodiment. Insofar as understood, no such circuits are seen on the drawings. The same is true for claim 8.
In claim 2, it is unclear what the “amplitude” is and how this amplitude can be “adjusted”.
	In claim 3, the recitation “the line section” on line 1, “the reference phase” and “the remaining” on line 3 lacks clear antecedent basis. It is unclear how the line section can be “identified” as representing the first phase and “serves” as the reference phase since no identifying means is recited in this claim. The same is true for claim 4.
In claim 6, the recitation “the antenna” on line 2 lacks clear antecedent basis. It is unclear where the antenna comes from.
In claim 8,  the recitation “the specification ” on line 45 lacks clear antecedent basis. It is unclear what the specification is, how the amplitude balance and the bandwidth characteristics can be “set”, how the impedance can be “chosen” and how the line sections ca be “optimized” and the specification can be “achieved” since no setting, optimizing, choosing and achieving means are recited in this claim. The same is true for claim 9
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 USC 102 (a((2) as being anticipated by Darwish et al (US 2015/0002243).
Regarding to claim 1, as the best construed, Darwish et al discloses the circuit as shown on Figures 1-9A comprising:
a phase sequencing three-phase network (Fig. 8, 800; [0077]-[0086)} comprising
- a first side connected to a second side via the network (Fig. 8), characterized in that the network comprises: a first feed line section extending from a first end point to a first node (Fig. 8, 812-822),
- a second feed line section extending from the first node to a second node (Fig. 8, 824), 
-a third feed line section extending from the second node to a second end point (Fig. &, 826-811-808),
- a fourth feed line section extending from the first node to a4 third node (Pig. 8; 842), a fifth feed line section extending from the third node for a fourth node (Fig. 8, 844), a sixth feed line section extending from the second node to a fifth node (Fig. 8, 840), a seventh feed line section extending from the fifth node to the fourth node (Fig. 8, 824-844), an eighth feed line section extending from the third node to the fifth node (Fig. 8, 824), a ninth feed line section extending from the fifth node to a third end point (Fig. 8, 811-806), a tenth teed line section extending from the fourth node to a fourth end point (Fig. 8, 811-804),
- wherein the network comprises a first circuit comprising the first, second, fourth, fifth, sixth, seventh and eight feed line sections and the second, fourth and fifth nodes (Fig. 8, see reference numerals above), and
 -a second circuit comprising the third feed line section between the second node and the second end point, the ninth feed line section between the fifth node and the third end point and the tenth feed line section between the fourth node NP4 and the fourth end point (Fig. 8, see reference numerals above), wherein each feed line section in the first circuit and second circuit comprises one or more transmission line sections with a predetermined characteristic impedance and length (Fig. 8; [0077}-(0086)}.
Regarding to 5, wherein the first side comprises the first end point (802) and the second side comprises the second end point (804), the third end point (806) and the fourth end point (808).  
-Regarding to claim 6, wherein in a transmitting mode the first side is a feeding side for feeding signals to the antenna for transmission via the second side, and wherein in a receiving mode the second side is a receiving side for feeding signals to the first side, see Figure 8.  
Regarding to claim 7,  wherein the first feed line section comprises a first transmission line section , the second feed line section  comprises a second transmission line section, the third feed line section comprises a third transmission line section, the fourth feed line section comprises a fourth transmission line section , the fifth feed line section  comprises a fifth transmission line section, the sixth feed line section  comprises a sixth transmission line section, the seventh feed line section  comprises a seventh transmission line section, the eight feed line section comprises an eight transmission line section the ninth feed line section comprises a ninth transmission line section  and the tenth feed line section  comprises a tenth transmission line section, see Figure 8. 

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  2-4 and 8-9 are rejected under 35 USC 103 as being unpatentable over Darwish et al (US 2015/0002243). 
          Darwish et al., as the best construed,  discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein the second circuit comprises transmission line sections with predetermined characteristic impedance for adjusting amplitude as called for in claim 2.
However, as well in the art of communication, each transmission line section introduces a characteristic impedance value. Selecting the line section of Darwish for providing desired impedance values as claimed is considered as a design expedient for an engineer depending upon the particular application in which the circuit of Darwish et at is to be used. Lacking of showing any criticality, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the line sections of Darwish et al for the purpose of providing desired impedance value.
Regarding to claims 3-4, a skilled artisan realizes that the feed line sections of Darwish introduce delays that would shift the phases of input signals. Identifying the reference phase to adjust the phase angles, i. e.,   the phase angles are substantially 120 degrees between the second, third and fourth end points is considered as a design expedient for an engineer depending upon the particular application in which the circuit of Darwish et at is to be used. Lacking of showing any criticality, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to identifying the reference phase of Darwish et al to adjust the desired phase angles between paths of Darwish as claimed for the purpose of balancing the phases.
Regarding to claims 8-9, lacking of showing any criticality, calibrating the phase of the feed lines sections of Darwish et al by the recited steps  is considered as a design expedient for an engineer depending upon the particular application in which the circuit of Darwish et at is to be used that would have been obvious at the time of the invention.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.



/DINH T LE/Primary Examiner, Art Unit 2842